Citation Nr: 0310555	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C. 
Section 1151 for quadriplegia claimed as the result of a 
period of hospitalization and treatment at a Department of 
Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from December 1945 to March 
1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Board first considered this appeal in April 
1997, and denied the benefits sought.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) and in March 2000, the Court vacated 
the Board's decision and remanded the matter to the Board for 
further development and consideration.  Accordingly, in 
December 2000, the Board remanded the veteran's claim to the 
RO for additional development.  Unfortunately, the evidence 
as presented continues to be insufficient upon which to 
render a final appellate decision.  Therefore, this matter 
must again be remanded to the RO.


REMAND

Compensation benefits under 38 U.S.C.A. Section 1151 may be 
granted when there is evidence of a veteran having suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death.  Regulations implementing this provision of the 
statute provide that "[i]t will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  See 38 C.F.R. 
§ 3.358(c)(1).  38 C.F.R. Section 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries, and 38 C.F.R. 
Section 3.358(c)(3) provide that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  Accordingly, under 38 
C.F.R. Section 3.358(c)(3), compensation is precluded where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely 
coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

The evidence in this case reflects that the veteran entered a 
VA medical center with a lengthy history of spinal disease 
and weakness of his extremities due to the spinal disease.  
Prior to the surgery in question, the veteran carried a 
diagnosis of incomplete paraplegia secondary to spondylitic 
disease.  There are notes regarding  his consideration of 
surgery and ultimate decision to go forward with surgery, but 
the record does not contain the actual signed consent form 
for the surgery.

In May 1991, a C2-3 laminectomy with posterior facet fusion 
from C2 to C6 was performed.  Upon discharge from the VA 
medical facility, the veteran's condition was noted to be 
"essentially unchanged as compared to on admission except 
both lower extremities are now totally paralyzed except 
involuntary spasticity."  The discharge diagnosis, in 
pertinent part, was C6-7 quadriplegia secondary to severe 
cervical spondylosis.

Recent medical evidence reveals the veteran's current 
diagnosis as quadriplegia approximately at the C5 level with 
neurogenic bladder and bowel, sacral decubitus ulcer, chronic 
lower extremity edema, and rectal mass.  In March 2002, a VA 
physician reviewed the veteran's complete claims folder and 
noted that there was no documentation of worsening of the 
veteran's neurological deficit following his 1991 surgery and 
that the paralysis of the lower extremities was present prior 
to surgical intervention.  The physician opined that the 
veteran's current neurological deficit was not due to his May 
1991 cervical laminectomy and fusion.

Given the record as it currently stands, the Board finds that 
the question of whether or not the May 1991 cervical 
laminectomy and fusion aggravated the veteran's condition as 
it was diagnosed prior to surgery remains outstanding.  Along 
these lines, the Board believes that it would be most helpful 
for a medical expert to render an opinion as to whether the 
veteran's current quadriplegia is an additional disability 
which occurred as a result of the VA surgical intervention, 
coincidental with the VA surgical treatment, is a continuance 
or natural progress of his previously diagnosed condition, 
and/or is deemed to be a certain or near certain result of 
the VA surgical treatment.  

Therefore, this matter is REMANDED for the following action:

1.	The RO should attempt to obtain the 
veteran's signed consent for surgery 
form for the May 1991 laminectomy and 
fusion as it is not included in the 
medical treatment records.  If the 
form cannot be located, the facility 
charged with maintaining such forms 
should submit a statement to that 
effect.  If the form is located, it 
should be associated with the 
veteran's claims folder.

2.	Upon completion of the above-requested 
development, the veteran's claims 
folder should be reviewed by a 
neurologist who has not before 
reviewed the veteran's claim.  The 
medical professional should be asked 
to render the following opinions and 
to support each opinion with a 
complete rationale:  (a) does the 
veteran have an "additional 
disability" as a consequence of his 
VA hospitalization and May 1991 
laminectomy and fusion; (b) is the 
veteran's current disability causally 
related to the May 1991 surgery; (c) 
did the veteran's current disability 
merely occur coincidental with the VA 
surgical treatment in question, (d) is 
the veteran's current disability a 
continuance or natural progress of his 
previously diagnosed incomplete 
quadriplegia due to cervical 
spondylitic disease; and (e) is the 
veteran's current disability the 
certain or near certain result of the 
VA surgical intervention performed in 
May 1991.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




